Title: [Diary entry: 13 April 1791]
From: Washington, George
To: 

Wednesday 13th. Fixed with Colo. Carrington (the supervisor of the district) the Surveys of Inspection for the District of this State & named the characters for them—an acct. of which was transmitted to the Secretary of the treasury.  Dined at a public entertainment given by the Corporation of Richmond. The buildings in this place have encreased a good deal since I was here last but they are not of the best kind. The number of Souls in the City are .